DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment dated 6/16/2021, have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the newly amended claims state the filling fluid is in a gaseous state, and therefore the application is allowable because the prior art is silent, the Examiner disagrees for multiple reasons.  Firstly, although Clement indicates the fluid barrier is intended to be filled with a liquid fluid (water), the flood barrier of the Clement invention is physically capable of being “configured to receive a filling fluid that is in a gaseous state” as recited in the instant claims.  Second, Clement indicates one of the filling methods is with a fire hose (Column 8, Lines 5-9).  As such, it would be apparent that the water would have at least some trapped or dissolved oxygen in the stream that would also be received in the flood barrier tube.
In response to the Applicant’s argument that at terminal disclaimer was filed, The Examner notes that does not seem to be the case as there does not appear to be one filed in the case folder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,472,786. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter with regards to the containment tube and vapor barrier of the claimed invention.
Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,585,454. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain essentially the same subject matter with regards to the containment tube and vapor barrier of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Clement (US 6641329).
Regarding claims 1-3, 8 and 11, Clement discloses an apparatus for containing a fluid within a containment area [Figures 1-14], the apparatus comprising: a first containment tube [302] on a ground surface comprising a flexible body [Column 1, Lines 66 &67] and configured to receive a filling fluid in a gaseous state [Clement device is physically capable of receiving gaseous fluid and further, does so from trapped air in the fire hose stream; Column 8, Lines 5-9]; a second containment tube [318] on the ground surface comprising a flexible body [Column 1, Lines 66 &67] and configured to receive a filling fluid; and a water-tight vapor sleeve [320] extending over and 
Regarding claims 4, 5 and 9, Clement further discloses the flexible body of both the first containment tube and the second containment tube is comprised of vinyl-coated polyester [Column 2, Lines 1-4]. Additionally, the Examiner notes that Clement discloses the use of vinyl, which is a form of plastic.
Regarding claims 7 and 12, Clement further discloses the filling fluid is in at least one of a fluid state or gaseous state [Column 2, Lines 24-26; Column 8, Lines 5-9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 6641329) in view of Sousa Costa (US 2005/0260038).
Regarding claims 6 and 10, Clement fails to disclose one or more anchors configured to secure the apparatus to the ground surface.
Sousa Costa teaches a hydraulic dam apparatus comprising a series of fluid containment tubes that are lashed together via straps and then anchored to the ground surface via anchors [62; Figure 5].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Clement by adding the anchors as described by Sousa Costa to increase the stability of the apparatus to withstand greater forces without failing that would be incurred due to the fluid pressure exerted upon the apparatus in a flood event.

Allowable Subject Matter
Claims 13-20 would be allowed, provided a terminal disclaimer is properly filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619